SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 28, 2010 TimeShare Holdings, Inc. [Missing Graphic Reference] (Exact Name of Registrant as Specified in Its Charter) Nevada 333-148697 88-0476779 (State or Other Jurisdiction (Commission ( I.R.S. Employer of Incorporation) File Number) Identification No.) 2350 S. Jones Blvd. Ste 101 Las Vegas, NV (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:541-921-3903 Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended tosimultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Writteno communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Solicitingo material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) Pre-commencemento communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d -2(b)) Pre-commencemento communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e -4(c)) TimesShare Holdings, Inc. Item 1.01 Entry Into a Material Definitive Agreement. TMSH announces that it has signed a lease for an office suite in India: 3rd Floor, Socola Tower, Patil Lane No. 3, College Road, Nashik, Maharashtra, India Pin 422005 Contact: Mr. Tejas Vijay Sonavane Email: heliostrading@rediffmail.com.
